


Exhibit 10.43

 

EXECUTION VERSION

 

GENERAL INTERCREDITOR AGREEMENT

 

GENERAL INTERCREDITOR AGREEMENT dated as of February 22, 2007, among DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”), in its capacity as collateral agent for
the First Lien Obligations (as defined below), including its successors and
assigns in such capacity from time to time, and DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH (“Deutsche Bank Cayman”), in its capacity as collateral agent for the
Junior Lien Obligations (as defined below), including its successors and assigns
in such capacity from time to time. Capitalized terms used herein but not
otherwise defined herein have the meanings set forth in Section 1 below.

 

A.            BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation
(the “Company”), is party to the Term Loan Agreement dated as of February 22,
2007 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time (including to add new loans or other extensions of
credit thereunder or increase the amount of loans or other obligations
thereunder), the “Credit Agreement”), among the Company and certain of its
Subsidiaries, the Lenders party thereto from time to time, Deutsche Bank AG New
York Branch (“Deutsche Bank New York”), as administrative agent, Bear Stearns &
Co., Inc., as syndication agent and J.P. Morgan Securities, Inc., as
documentation agent, and Deutsche Bank Securities Inc., Bear Stearns & Co., Inc.
and J.P. Morgan Securities Inc., as joint lead arrangers and joint book
managers.

 

B.            The Company is a party to the Revolving Credit Agreement dated as
of February 22, 2007 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time (including to add new loans or other
extensions of credit thereunder or to increase the amount of loans or other
obligations thereunder), the “Revolving Credit Agreement”), among the Company
and certain of its Subsidiaries, the Lender Parties party thereto from time to
time, Deutsche Bank New York, as Administrative Agent, Swingline Lender and
Letter of Credit Issuer, Bear Stearns & Co. Inc., as Syndication Agent, J.P.
Morgan Securities Inc., as Documentation Agent, and Deutsche Bank Securities
Inc., Bear Stearns & Co. Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Book Managers.

 

C.            The Company is party to (i) an indenture dated as of October 20,
1997 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “2007 Notes Indenture”), among the Company, the
guarantors identified therein and The Bank of New York, as trustee pursuant to
which certain 8% senior notes due 2007 (the “2007 Notes”) were issued; (ii) an
indenture dated as of December 3, 1998 (as amended, restated, supplemented,
waived, Refinanced or otherwise modified from time to time, the “2008 Notes
Indenture”), among the Company, the guarantors identified therein and The Bank
of New York, as trustee pursuant to which certain 8% senior notes due 2008 (the
“2008 Notes”) were issued; and (iii) an indenture dated as of July 26, 2004 (as
amended, restated, supplemented, waived,  Refinanced or otherwise modified from
time to time, the “2014 Notes Indenture” and together with the 2007 Notes
Indenture and the 2008 Notes Indenture, the “Existing Indentures”) among the
Company, the Guarantors identified therein and Wilmington Trust Company, as
Trustee, pursuant to which certain 7.75% senior notes (the “2014 Notes” and
together with the 2007 Notes and the 2008 Notes, collectively, the “Existing
Notes”) were issued.

 

--------------------------------------------------------------------------------


 

D.            The Company is a party to a Bridge Loan Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, Refinanced or
otherwise modified from time to time, the “Bridge Loan Agreement”), among the
Company and certain of its Subsidiaries, the Lenders party thereto from time to
time, Deutsche Bank Cayman, as Administrative Agent, Deutsche Bank Cayman and
Bear Stearns Corporate Lending Inc., as Joint Lead Arrangers and Deutsche Bank
Cayman, Bear Stearns Corporate Lending Inc. and JPMorgan Chase Bank, N.A. as
Joint Book Managers pursuant to which the Company and certain of its
Subsidiaries will borrow a senior secured bridge loan (the “Bridge Loan”). It is
contemplated that the Bridge Loan will be refinanced with the issuance of Senior
Notes (as defined in the Credit Agreement).

 

E.             Deutsche Bank New York, as administrative agent for the lenders
and agents party to the Credit Agreement from time to time, The Bank of New
York, as Trustee under the 2007 Notes Indenture and the 2008 Notes Indenture,
and Wilmington Trust Company, as Trustee under the 2014 Notes Indenture, DBTCA,
the Company and the other Grantors are party to the Collateral Agency Agreement
dated February 22, 2007 (as amended, restated, supplemented, waived, replaced or
otherwise modified from time to time, the “Collateral Agency Agreement”) in
which the parties thereto have appointed DBTCA to act as collateral agent on
behalf of the parties thereto.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


SECTION 1.   DEFINITIONS.


 

1.1           Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified or replaced from time to time in accordance
with the terms hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

 

“Bridge Documents” means the loan, guarantee and security documents governing
the Bridge Obligations, including the Bridge Loan Agreement and the Bridge
Security Documents.

 

“Bridge Loan” shall have the meaning set forth in the recitals.

 

“Bridge Loan Agreement” shall have the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Bridge Obligations” means “Secured Obligations” as defined in the Security
Agreement (as defined in the Bridge Loan Agreement).

 

“Bridge Secured Parties” means, at any relevant time, the holders of Bridge
Obligations at such time, including the lenders and agents under the Bridge Loan
Agreement and any holders of the Senior Notes.

 

“Bridge Security Documents” means the Security Agreement (as defined in the
Bridge Loan Agreement) and any other agreement, document or instrument pursuant
to which Liens are granted or purported to be granted securing Bridge
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“Collateral Agency Agreement” shall have the meaning set forth in the recitals.

 

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Junior Lien
Collateral including without limitation any assets in which the First Lien
Collateral Agent is automatically deemed to have a Lien pursuant to the
provisions of Section 2.3.

 

“Company” shall have the meaning set forth in the recitals.

 

“Comparable Junior Lien Security Document” shall mean, in relation to any Common
Collateral subject to any Lien created under any First Lien Document, those
Junior Lien Security Documents that create a Lien on the same Common Collateral,
granted by the same Grantor.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“DBTCA” shall have the meaning set forth in the recitals.

 

“Deutsche Bank New York” shall have the meaning set forth in the recitals.

 

“Deutsche Bank Cayman” shall have the meaning set forth in the recitals.

 

“DIP Financing” shall have the meaning set forth in Section 6.1.

 

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 5.6, payment in full in cash (except for contingent
obligations) of all First Lien Obligations and the termination of all
commitments of First Lien Secured Parties under First Lien Documents and written
notice of the same shall have been provided by the Company to DBTCA; provided,
however, that the Discharge of First Lien Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of other First Lien
Obligations that constitute an exchange or replacement for or a Refinancing of
such First Lien Obligations. In the event the First Lien Obligations are
modified and the First Lien Obligations are paid over time or otherwise modified
pursuant to Section 1129 of the Bankruptcy Code, the First Lien Obligations
shall be deemed to be discharged when the final payment is made, in cash, in
respect of such indebtedness and any obligations pursuant to such new
indebtedness shall have been satisfied.

 

3

--------------------------------------------------------------------------------


 

“Disposition” shall have the meaning set forth in Section 5.1.

 

“Existing Indentures” shall have the meaning set forth in the recitals.

 

“First Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations pursuant to a First Lien
Security Document.

 

“First Lien Collateral Agent” shall mean DBTCA, in its capacity as collateral
agent for the lenders and other secured parties under the First Lien Documents
and the holders of the Existing Notes pursuant to the Collateral Agency
Agreement, together with its successors and permitted assigns in such capacity
under the Collateral Agency Agreement exercising substantially the same rights
and powers; and in each case provided that if such First Lien Collateral Agent
is not DBTCA, such First Lien Collateral Agent shall have become a party to this
Agreement and the other applicable First Lien Security Documents.

 

“First Lien Documents” means the loan, debt, guarantee and security documents
governing the First Lien Obligations, including, without limitation, the Credit
Agreement, the Existing Indentures, Secured Hedge Agreements (as defined in the
Credit Agreement) and the First Lien Security Documents.

 

“First Lien Obligations” shall mean all “Secured Obligations” as defined in the
First Lien Security Agreement.

 

“First Lien Secured Parties” means, at any relevant time, the holders of First
Lien Obligations at such time the lenders and agents under the Credit Agreement,
the noteholders and trustees under the Existing Indentures, hedge banks
providing the Secured Hedge Agreements (as defined in the Credit Agreement) and
the First Lien Collateral Agent.

 

“First Lien Security Agreement” means the Security Agreement dated February 22,
2007 made by the Company and each other Grantor identified therein to DBTCA for
the Secured Parties (as defined therein).

 

“First Lien Security Documents” means the First Lien Security Agreement and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing First Lien Obligations or under which rights or
remedies with respect to such Liens are governed.

 

“First Priority Liens” means Liens securing the First Lien Obligations, which
Liens are superior and prior in priority to the Liens securing the Junior Lien
Obligations.

 

“Grantors” shall mean the Company and each of the Subsidiaries that has executed
and delivered a First Lien Document or a Junior Lien Document.

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” or “Debt”, as the case may be, within the meaning of the Credit
Agreement, the Existing Indentures or the Bridge Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case commenced by or against the Company or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Junior Lien Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Junior Lien Obligations pursuant to a Junior Lien
Security Document.

 

“Junior Lien Collateral Agent” shall mean (i) so long as the Bridge Obligations
are outstanding, Deutsche Bank Cayman, in its capacity as collateral agent for
the Secured Parties (as defined in the Bridge Loan Agreement), and (ii) at any
time thereafter, such agent or trustee as is designated “Junior Lien Collateral
Agent” by Junior Lien Secured Parties holding a majority in principal amount of
the Junior Lien Obligations then outstanding or pursuant to such other
arrangements as agreed to among the holders of the Junior Lien Obligations.

 

“Junior Lien Documents” means the credit and security documents governing the
Junior Lien Obligations, including, without limitation, the Bridge Documents and
the related Junior Lien Security Documents.

 

“Junior Lien Obligations” means Bridge Obligations, obligations with respect to
any Indebtedness that Refinances the Bridge Obligations and obligations with
respect to other Indebtedness permitted to be incurred under the First Lien
Documents and the Bridge Loan Agreement which is by its terms intended to be
secured equally and ratably with the Bridge Loan or on a basis junior to the
Liens securing the Bridge Loan (provided that such Lien is permitted to be
incurred under the First Lien Documents and the Bridge Loan Agreement);
provided, however, that the holders of such Indebtedness or their Junior Lien
Representative is a party to the Junior Lien Security Documents in accordance
with the terms thereof and has appointed the Junior Lien Collateral Agent as
collateral agent for such holders of Junior Lien Obligations with respect to all
or a portion of the Common Collateral.

 

“Junior Lien Representative” means any duly authorized representative of any
holders of Junior Lien Obligations which representative is a party to the Junior
Lien Security Documents.

 

5

--------------------------------------------------------------------------------


 

“Junior Lien Secured Parties” means (i) Bridge Secured Parties, (ii) the Junior
Lien Collateral Agent and (iii) the holders from time to time of any other
Junior Lien Obligations, and each Junior Lien Representative.

 

“Junior Lien Security Documents” means (a) so long as the Bridge Obligations are
outstanding, the Bridge Security Documents and (b) thereafter any agreement,
document or instrument pursuant to which a Lien is granted or purported to be
granted securing Junior Lien Obligations or under which rights or remedies with
respect to such Liens are governed, which in each case may include intercreditor
and/or subordination agreements or arrangements among various Junior Lien
Secured Parties.

 

“Junior Liens” means the Liens securing the Junior Lien Obligations.

 

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“New Agent” shall have the meaning set forth in Section 5.6.

 

“Non-Conforming Plan of Reorganization” any Plan of Reorganization which grants
the Junior Lien Collateral Agent or any Junior Lien Secured Party any right or
benefit, directly or indirectly, which right or benefit is expressly prohibited
at such time by the provisions of this Agreement.

 

“Officers’ Certificate” shall have the meaning set forth in the Existing
Indentures.

 

“Payment Discharge” shall have the meaning set forth in Section 5.1(a).

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

“Pledged Collateral” shall mean the Common Collateral in the possession or
control of the First Lien Collateral Agent (or its agents or bailees), to the
extent that possession or control thereof perfects a Lien thereon under the UCC.

 

“Recovery” shall have the meaning set forth in Section 6.3.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness, in whole or in
part, including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the

 

6

--------------------------------------------------------------------------------


 

original instrument giving rise to such indebtedness has been terminated.
“Refinanced” and “Refinancing” have correlative meanings.

 

“Reinstatement” shall have the meaning set forth in Section 5.6.

 

“Revolver Collateral” means “Collateral” as defined in the Revolver Security
Agreement, as in effect on the date hereof.

 

“Revolver Collateral Agent” means the Collateral Monitoring Agent as defined in
the Revolving Credit Agreement.

 

“Revolver Intercreditor Agreement” means that certain Revolver Intercreditor
Agreement dated the date hereof among the Revolver Collateral Agent and the
First Lien Collateral Agent, as the same may be amended, restated, modified or
waived from time to time.

 

“Revolver Obligations” shall mean all “Secured Obligations” as defined in the
Revolver Security Agreement.

 

“Revolver Security Agreement” means the Security Agreement (as defined in the
Revolving Credit Agreement).

 

“Revolving Credit Agreement” shall have the meaning set forth in the recitals.

 

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement or the Indenture.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“2007 Notes” shall have the meaning set forth in the recitals.

 

“2007 Notes Indenture” shall have the meaning set forth in the recitals.

 

“2008 Notes” shall have the meaning set forth in the recitals.

 

“2008 Notes Indenture” shall have the meaning set forth in the recitals.

 

“2014 Notes” shall have the meaning set forth in the recitals.

 

“2014 Notes Indenture” shall have the meaning set forth in the recitals.

 

1.2           Terms Generally.   The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word  “shall.” 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

7

--------------------------------------------------------------------------------


 

otherwise modified in accordance with this Agreement, (b) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 


SECTION 2.   LIEN PRIORITIES.


 

2.1           Subordination of Liens.   Notwithstanding (i) the date, time,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Junior Lien
Collateral Agent or the Junior Lien Secured Parties on the Common Collateral or
of any Liens granted to the First Lien Collateral Agent or the First Lien
Secured Parties on the Common Collateral, (ii) any provision of the UCC, the
Bankruptcy Code, any applicable law, the Junior Lien Documents or the First Lien
Documents, (iii) whether the First Lien Collateral Agent, either directly or
through agents, holds possession of, or has control over, all or any part of the
Common Collateral, (iv) the fact that any such Liens may be subordinated,
voided, avoided, invalidated or lapsed or (v) any other circumstance of any kind
or nature whatsoever, the Junior Lien Collateral Agent and each Junior Lien
Representative, on behalf of itself and each applicable Junior Lien Secured
Party, hereby agrees that: (a) any Lien on the Common Collateral securing any
First Lien Obligations now or hereafter held by or on behalf of the First Lien
Collateral Agent or any First Lien Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Common Collateral securing any Junior Lien
Obligations, (b) any Lien on the Common Collateral securing any Junior Lien
Obligations now or hereafter held by or on behalf of the Junior Lien Collateral
Agent or any Junior Lien Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any First Lien Obligations and (c) with
respect to any Junior Lien Obligations other than the Bridge Obligations or any
Refinancings thereof (and as between the Junior Lien Collateral Agent, the other
Junior Lien Representatives, the Bridge Secured Parties and the other Junior
Lien Secured Parties), the Liens on the Common Collateral securing any Junior
Lien Obligations now or hereafter held by or on behalf of the Junior Lien
Collateral Agent, any Junior Lien Representatives, any Bridge Secured Party or
any Junior Lien Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank in all respects equally and ratably to or junior to the Liens
securing the Bridge Obligations or any Refinancings thereof. All Liens on the
Common Collateral securing any First Lien Obligations shall be and remain senior
in all respects and prior to all Liens on the Common Collateral securing any
Junior Lien Obligations for all purposes, whether or not such Liens securing any
First Lien Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person. The Junior
Lien Collateral Agent and each Junior Lien Representative, for itself and on
behalf of the Junior Lien Secured Parties, expressly agree that any Lien
purported to be granted on any

 

8

--------------------------------------------------------------------------------


 

Common Collateral as security for the First Lien Obligations shall be deemed to
be and shall be deemed to remain senior in all respects and prior to all Liens
on the Common Collateral securing any Junior Lien Obligations for all purposes
regardless of whether the Lien purported to be granted is found to be improperly
granted, improperly perfected, preferential, a fraudulent conveyance or legally
or otherwise deficient in any manner.

 

2.2           Prohibition on Contesting Liens.   The Junior Lien Collateral
Agent and each other Junior Lien Representative, for itself and on behalf of
each applicable Junior Lien Secured Party, agrees that (a) it shall not (and
hereby waives any right to) take any action to challenge, contest or support any
other Person in contesting or challenging, directly or indirectly, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
perfection, priority or enforceability of a Lien securing any First Lien
Obligations held (or purported to be held) by or on behalf of the First Lien
Collateral Agent or any of the First Lien Secured Parties or any agent or
trustee therefor in any First Lien Collateral or Common Collateral and (b) none
of them will oppose or otherwise contest (or support any Person contesting) any
other request for judicial relief made in any court by the First Lien Collateral
Agent or any First Lien Secured Parties relating to the lawful enforcement of
any First Priority Lien on Common Collateral or First Lien Collateral. The First
Lien Collateral Agent, for itself and on behalf of each First Lien Secured
Party, agrees that it shall not (and hereby waives any right to) take any action
to challenge, contest or support any other Person in contesting or challenging,
directly or indirectly, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, perfection, priority or enforceability of
a Lien securing any Junior Lien Obligations held (or purported to be held) by or
on behalf of the Junior Lien Collateral Agent or any Junior Lien Secured Party
in the Common Collateral; provided, however, that nothing in this Agreement
shall be construed to prevent or impair the rights of the First Lien Collateral
Agent or any First Lien Secured Parties to enforce this Agreement (including the
priority of the Liens securing the First Lien Obligations as provided in
Section 2.1) or any of the First Lien Documents.

 

2.3           No New Liens.  So long as the Discharge of First Lien Obligations
has not occurred, the parties hereto agree that, after the date hereof, neither
the Junior Lien Collateral Agent nor any Junior Lien Representative shall
acquire or hold any Lien on any assets of the Company or any other Subsidiary
(and neither the Company nor any Subsidiary shall grant such Lien) securing any
Junior Lien Obligations that are not also subject to the First Priority Lien in
respect of the First Lien Obligations under the First Lien Documents. If the
Junior Lien Collateral Agent or any Junior Lien Representative shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of the
Company or any other Subsidiary that is not also subject to the First Priority
Lien in respect of the First Lien Obligations under the First Lien Documents,
then such Junior Lien Collateral Agent or other Junior Lien Representative
shall, without the need for any further consent of any party and notwithstanding
anything to the contrary in any other document, be deemed to also hold and have
held such Lien for the benefit of the First Lien Collateral Agent as security
for the First Lien Obligations (subject to the lien priority and other terms
hereof) and shall use its best efforts to promptly notify the First Lien
Collateral Agent in writing of such Lien and in any event take such actions as
may be requested by the First Lien Collateral Agent to assign or release such
Lien to the First Lien Collateral Agent (and/or its designee) as security for
the applicable First Lien Obligations.

 

9

--------------------------------------------------------------------------------


 

2.4           Perfection of Liens.   Except as expressly set forth in
Section 5.5 hereof, neither the First Lien Collateral Agent nor any First Lien
Secured Party shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Common Collateral for the benefit of the Junior
Lien Collateral Agent, the other Junior Lien Representatives or any other Junior
Lien Secured Parties. Neither the Junior Lien Collateral Agent, any Junior Lien
Representative nor any Junior Lien Secured Party shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the First Lien Collateral Agent or any other First
Lien Secured Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the First Lien Secured Parties
and the Junior Lien Secured Parties and shall not impose on the First Lien
Collateral Agent, the Junior Lien Collateral Agent, any other Junior Lien
Representative, the Junior Lien Secured Parties or the First Lien Secured
Parties or any agent or trustee therefor or on the Company or any of its
Subsidiaries any obligations in respect of the disposition of proceeds of any
Common Collateral which would conflict with prior perfected claims therein in
favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 


SECTION 3.   ENFORCEMENT.

 

3.1           Exercise of Remedies.

 


(A)           SO LONG AS THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS NOT
OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN
COMMENCED BY OR AGAINST THE COMPANY OR ANY OTHER GRANTOR, (I) NEITHER THE JUNIOR
LIEN COLLATERAL AGENT, ANY JUNIOR LIEN REPRESENTATIVE NOR ANY JUNIOR LIEN
SECURED PARTY WILL (X) EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES
(INCLUDING SETOFF AND THE RIGHT TO CREDIT BID DEBT (EXCEPT AS SET FORTH IN
SECTION 3.1(F) BELOW)) WITH RESPECT TO ANY COMMON COLLATERAL IN RESPECT OF ANY
APPLICABLE JUNIOR LIEN OBLIGATIONS, OR INSTITUTE ANY ACTION OR PROCEEDING WITH
RESPECT TO SUCH RIGHTS OR REMEDIES (INCLUDING ANY ACTION OF FORECLOSURE),
(Y) CONTEST, PROTEST OR OTHERWISE OBJECT TO ANY FORECLOSURE OR ENFORCEMENT
PROCEEDING OR ACTION BROUGHT WITH RESPECT TO THE COMMON COLLATERAL OR ANY OTHER
COLLATERAL BY THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED PARTY IN
RESPECT OF THE FIRST LIEN OBLIGATIONS, THE EXERCISE OF ANY RIGHT BY THE FIRST
LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED PARTY (OR ANY AGENT OR SUB-AGENT
ON THEIR BEHALF) IN RESPECT OF THE FIRST LIEN OBLIGATIONS UNDER ANY CONTROL
AGREEMENT, LOCKBOX AGREEMENT, LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR
AGREEMENT OR ARRANGEMENT TO WHICH THE JUNIOR LIEN COLLATERAL AGENT, ANY JUNIOR
LIEN REPRESENTATIVE OR ANY JUNIOR LIEN SECURED PARTY EITHER IS A PARTY OR MAY
HAVE RIGHTS AS A THIRD PARTY BENEFICIARY, OR ANY OTHER EXERCISE BY ANY SUCH
PARTY, OF ANY RIGHTS AND REMEDIES AS A SECURED PARTY RELATING TO THE COMMON
COLLATERAL OR ANY OTHER COLLATERAL UNDER THE FIRST LIEN DOCUMENTS OR OTHERWISE
IN RESPECT OF FIRST LIEN OBLIGATIONS, OR (Z) OBJECT TO ANY WAIVER OR FORBEARANCE
BY THE FIRST LIEN SECURED PARTIES FROM OR IN RESPECT OF BRINGING OR PURSUING ANY
FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES
RELATING TO THE COMMON COLLATERAL OR ANY OTHER COLLATERAL IN RESPECT OF FIRST
LIEN OBLIGATIONS AND (II) EXCEPT AS OTHERWISE PROVIDED HEREIN, THE FIRST LIEN
COLLATERAL AGENT AND THE FIRST LIEN SECURED PARTIES SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING SETOFF AND THE
RIGHT TO CREDIT BID THEIR DEBT), MARSHAL, PROCESS AND MAKE DETERMINATIONS
REGARDING THE RELEASE, DISPOSITION OR RESTRICTIONS, OR WAIVER OR FORBEARANCE OF
RIGHTS OR REMEDIES WITH RESPECT TO THE COMMON COLLATERAL WITHOUT ANY
CONSULTATION WITH OR THE CONSENT OF THE JUNIOR

 

10

--------------------------------------------------------------------------------


 


LIEN COLLATERAL AGENT, ANY JUNIOR LIEN REPRESENTATIVE OR ANY JUNIOR LIEN SECURED
PARTY; PROVIDED, HOWEVER, THAT (A) IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING
COMMENCED BY OR AGAINST THE COMPANY OR ANY OTHER GRANTOR, THE JUNIOR LIEN
COLLATERAL AGENT MAY FILE A PROOF OF CLAIM OR STATEMENT OF INTEREST WITH RESPECT
TO THE JUNIOR LIEN OBLIGATIONS AND (B) THE JUNIOR LIEN COLLATERAL AGENT MAY TAKE
ANY ACTION (NOT ADVERSE TO THE PRIOR LIENS ON THE COMMON COLLATERAL SECURING THE
FIRST LIEN OBLIGATIONS, OR THE RIGHTS OF THE FIRST LIEN COLLATERAL AGENT OR THE
FIRST LIEN SECURED PARTIES TO EXERCISE REMEDIES IN RESPECT THEREOF) IN ORDER TO
PROVE, PRESERVE OR PROTECT (BUT NOT ENFORCE) ITS RIGHTS IN, AND PERFECTION AND
PRIORITY OF ITS LIEN ON, THE COMMON COLLATERAL. IN EXERCISING RIGHTS AND
REMEDIES WITH RESPECT TO THE FIRST LIEN COLLATERAL OR COMMON COLLATERAL, THE
FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN SECURED PARTIES MAY ENFORCE THE
PROVISIONS OF THE FIRST LIEN DOCUMENTS AND EXERCISE REMEDIES THEREUNDER, ALL IN
SUCH ORDER AND IN SUCH MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR
SOLE DISCRETION. SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE THE RIGHTS OF AN
AGENT APPOINTED BY THEM TO SELL OR OTHERWISE DISPOSE OF COMMON COLLATERAL OR
OTHER COLLATERAL UPON FORECLOSURE, TO INCUR EXPENSES IN CONNECTION WITH SUCH
SALE OR DISPOSITION, AND TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED
LENDER UNDER THE UCC OF ANY APPLICABLE JURISDICTION AND OF A SECURED CREDITOR
UNDER BANKRUPTCY LAWS OF ANY APPLICABLE JURISDICTION.

 

(b)           So long as the Discharge of First Lien Obligations has not
occurred, the Junior Lien Collateral Agent and each Junior Lien Representative,
on behalf of itself and each applicable Junior Lien Secured Party, agrees that
it will not, in the context of its role as secured lender, take or receive any
Common Collateral or any proceeds of Common Collateral in connection with the
exercise of any right or remedy or otherwise in an Insolvency or Liquidation
Proceeding (including set off or the right to credit bid debt (except as set
forth in Section 3.1(f) below)) with respect to any Common Collateral in respect
of the applicable Junior Lien Obligations. Without limiting the generality of
the foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a), the sole right of the Junior Lien Collateral Agent, the Junior
Lien Representatives and the Junior Lien Secured Parties with respect to the
Common Collateral is to hold a Lien on the Common Collateral in respect of the
applicable Junior Lien Obligations pursuant to the Junior Lien Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First Lien
Obligations has occurred.

 

(c)           Subject to the proviso in clause (ii) of Section 3.1(a), (i) the
Junior Lien Collateral Agent, for itself and on behalf of each Junior Lien
Secured Party, agrees that neither the Junior Lien Collateral Agent, any Junior
Lien Representative nor any Junior Lien Secured Party will take any action that
would hinder any exercise of remedies undertaken by the First Lien Collateral
Agent or the First Lien Secured Parties with respect to the Common Collateral,
the First Lien Collateral or any other collateral under the First Lien
Documents, including any sale, lease, exchange, transfer or other disposition of
the Common Collateral, the First Lien Collateral or such other collateral,
whether by foreclosure or otherwise, and (ii) the Junior Lien Collateral Agent
and each Junior Lien Representative, for itself and on behalf of each applicable
Junior Lien Secured Party, hereby waives any and all rights it or any Junior
Lien  Secured Party may have as a junior lien creditor or otherwise to object to
the manner in which the First Lien Collateral Agent or the First Lien Secured
Parties seek to enforce or collect the First Lien Obligations or the Liens
granted in any of the First Lien Collateral or Common

 

11

--------------------------------------------------------------------------------


 

Collateral, regardless of whether any action or failure to act by or on behalf
of the First Lien Collateral Agent or First Lien Secured Parties is adverse to
the interests of the Junior Lien Secured Parties.

 

(d)           The Junior Lien Collateral Agent and each Junior Lien
Representative for itself and on behalf of Junior Lien Secured Party hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any applicable Junior Lien Document shall be deemed to restrict in any way the
rights and remedies of the First Lien Collateral Agent or the First Lien Secured
Parties with respect to the First Lien Collateral or Common Collateral as set
forth in this Agreement and the First Lien Documents.

 

(e)           So long as the Discharge of First Lien Obligations has not
occurred, neither the Junior Lien Collateral Agent, any other Junior Lien
Representative nor any other Junior Lien Secured Party may assert or enforce any
right of marshalling accorded to a junior lienholder, as against the First Lien
Collateral Agent or any First Lien Secured Party (in their capacity as priority
lienholders).

 

(f)            Section 3.1 hereof shall not be construed to in any way limit or
impair the right of any Junior Lien Secured Party from exercising a credit bid
with respect to the Junior Lien Obligations in a sale or other disposition of
Common Collateral under Section 363 of the Bankruptcy Code, provided, however,
that in connection with and immediately after giving effect to such sale and
credit bid there occurs a Discharge of First Lien Obligations.

 

3.2           Cooperation. Subject to the proviso in clause (ii) of
Section 3.1(a), the Junior Lien Collateral Agent and each Junior Lien
Representative, on behalf of itself and each applicable Junior Lien Secured
Party, agrees that, unless and until the Discharge of First Lien Obligations has
occurred, it will not commence, or join with any Person (other than the First
Lien Secured Parties and the First Lien Collateral Agent upon the request
thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral or any other collateral under any of the applicable Junior
Lien Documents or otherwise in respect of the applicable Junior Lien
Obligations.

 

SECTION 4. Payments.

 

4.1           Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, the Common Collateral or proceeds thereof received
in connection with the sale or other disposition of, or collection on, such
Common Collateral upon the exercise of remedies as a secured party, shall be
applied by the First Lien Collateral Agent to the First Lien Obligations in such
order as specified in the relevant First Lien Documents until the Discharge of
First Lien Obligations has occurred. Upon the Discharge of First Lien
Obligations, subject to the proviso of Section 5.1(a)(y) and subject to
Section 5.6 hereof, the First Lien Collateral Agent shall deliver promptly to
the Junior Lien Collateral Agent any Common Collateral or proceeds thereof held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct.

 

12

--------------------------------------------------------------------------------

 

4.2           Payments Over.   Any Common Collateral or First Lien Collateral or
proceeds thereof received by the Junior Lien Collateral Agent or any Junior Lien
Secured Party in connection with the exercise of any right or remedy (including
set off or credit bid) or in any Insolvency or Liquidation Proceeding relating
to the Common Collateral not expressly permitted by this Agreement or prior to
the Discharge of First Lien Obligations shall be segregated and held in trust
for the benefit of and forthwith paid over to the First Lien Collateral Agent
(and/or its designees) for the benefit of the First Lien Secured Parties in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Junior Lien
Collateral Agent or any such Junior Lien Secured Party. This authorization is
coupled with an interest and is irrevocable.

 

SECTION 5. Other Agreements.

 

5.1          Releases.

 


(A)           (X) IF, AT ANY TIME ANY GRANTOR OR ANY FIRST LIEN SECURED PARTY
DELIVERS NOTICE TO THE JUNIOR LIEN COLLATERAL AGENT WITH RESPECT TO ANY
SPECIFIED COMMON COLLATERAL (INCLUDING FOR SUCH PURPOSE, IN THE CASE OF THE SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS IN ANY
SUBSIDIARY, ANY COMMON COLLATERAL HELD BY SUCH SUBSIDIARY OR ANY DIRECT OR
INDIRECT SUBSIDIARY THEREOF) THAT:


 

(A)          SUCH SPECIFIED COMMON COLLATERAL IS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF (A “DISPOSITION”) BY THE OWNER OF SUCH COMMON COLLATERAL IN A
TRANSACTION PERMITTED UNDER THE FIRST LIEN DOCUMENTS AND THE JUNIOR LIEN
DOCUMENTS; OR

 

(B)           THE FIRST PRIORITY LIENS THEREON ARE RELEASED IN CONNECTION WITH A
SUBSIDIARY THAT IS RELEASED FROM ITS GUARANTEE UNDER THE FIRST LIEN DOCUMENTS
AND THE JUNIOR LIEN DOCUMENTS; OR

 

(C)           THE FIRST PRIORITY LIENS THEREON ARE OTHERWISE RELEASED AS
REQUIRED BY THE REVOLVER INTERCREDITOR AGREEMENT (AND THE REVOLVER COLLATERAL
AGENT DOES NOT HAVE A LIEN IN RESPECT THEREOF) OR AS PERMITTED BY THE FIRST LIEN
DOCUMENTS OR BY THE FIRST LIEN COLLATERAL AGENT ON BEHALF OF THE FIRST LIEN
SECURED PARTIES (UNLESS, IN THE CASE OF CLAUSE (B) OR (C) OF THIS
SECTION 5.1(A)(X) SUCH RELEASE OCCURS IN CONNECTION WITH, AND AFTER GIVING
EFFECT TO, A DISCHARGE OF FIRST LIEN OBLIGATIONS WHICH DISCHARGE IS NOT IN
CONNECTION WITH A FORECLOSURE OF, OR OTHER EXERCISE OF REMEDIES WITH RESPECT TO,
COMMON COLLATERAL BY THE FIRST LIEN SECURED PARTIES (SUCH DISCHARGE NOT IN
CONNECTION WITH ANY SUCH FORECLOSURE OR EXERCISE OF REMEDIES, A “PAYMENT
DISCHARGE”)),

 

then the Junior Liens upon such Common Collateral (and any other Common
Collateral where notice of a Disposition is not required) will automatically be
released and discharged as and when, but only to the extent, such Liens on such
Common Collateral securing First Lien Obligations are released and discharged
(provided, however, that in the case of a Payment Discharge, the Liens on any
Common Collateral disposed of in connection with the satisfaction in whole or in
part of First Lien Obligations shall be automatically released but any proceeds
thereof not used for purposes of the Discharge of First Lien Obligations or
otherwise in

 

13

--------------------------------------------------------------------------------


 

accordance with the Junior Lien Documents shall be subject to Junior Liens and
shall be applied pursuant to Section 4.1). Upon delivery to the Junior Lien
Collateral Agent of a notice from the First Lien Collateral Agent stating that
any such release of Liens securing or supporting the First Lien Obligations has
become effective (or shall become effective upon the Junior Lien Collateral
Agent’s release), the Junior Lien Collateral Agent will promptly, at the
Company’s expense, execute and deliver such instruments, releases, termination
statements or other documents confirming such release on customary terms, which
instruments, releases and termination statements shall be substantially
identical to the comparable instruments, releases and termination statements
executed by the First Lien Collateral Agent in connection with such release. In
the case of the sale of capital stock of a Subsidiary or any other transaction
resulting in the release of such Subsidiary’s guarantee under the Credit
Agreement in accordance with the Credit Agreement, the guarantee in favor of the
Junior Lien Secured Parties, if any, made by such Subsidiary will automatically
be released and discharged as and when, but only to the extent, the guarantee by
such Subsidiary of First Lien Obligations is released and discharged.

 

(y)           In the event of a Payment Discharge, the Junior Liens on Common
Collateral owned by the Company or a Grantor immediately after giving effect to
such Payment Discharge shall become first-priority security interests (subject
to any intercreditor agreements or arrangements among Junior Lien Secured
Parties pursuant to Section 8.21 and subject to Liens permitted by the Bridge
Loan Agreement or any Refinancing thereof and, with respect to the Revolver
Collateral, subject to the Revolver Intercreditor Agreement); provided, however,
that if the Company or the Grantors incur at any time thereafter any new or
replacement First Lien Obligations permitted under the Junior Lien Documents,
then the provisions of Section 5.6 shall apply as if a Refinancing of First Lien
Obligations had occurred.

 


(B)           THE JUNIOR LIEN COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF EACH
JUNIOR LIEN SECURED PARTY, HEREBY IRREVOCABLY CONSTITUTE AND APPOINT THE FIRST
LIEN COLLATERAL AGENT AND ANY OFFICER OR AGENT OF THE FIRST LIEN COLLATERAL
AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT
WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE JUNIOR
LIEN COLLATERAL AGENT OR IN THE FIRST LIEN COLLATERAL AGENT’S OWN NAME, FROM
TIME TO TIME IN THE FIRST LIEN COLLATERAL AGENT’S DISCRETION, FOR THE PURPOSE OF
CARRYING OUT THE TERMS OF THIS SECTION 5.1, TO TAKE ANY AND ALL APPROPRIATE
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS THAT MAY BE
NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS SECTION 5.1, INCLUDING
ANY TERMINATION STATEMENTS, ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR
RELEASE.


 


(C)           UNLESS AND UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS
OCCURRED, THE JUNIOR LIEN COLLATERAL AGENT AND EACH JUNIOR LIEN REPRESENTATIVE,
FOR ITSELF AND ON BEHALF OF EACH APPLICABLE JUNIOR LIEN SECURED PARTY, HEREBY
CONSENTS TO THE APPLICATION, AFTER AN  EVENT OF DEFAULT, OF PROCEEDS OF COMMON
COLLATERAL OR OTHER COLLATERAL TO THE REPAYMENT OF FIRST LIEN OBLIGATIONS
PURSUANT TO THE CREDIT AGREEMENT.


 

5.2           Insurance. Subject to the rights of the Revolver Collateral Agent
under the Revolver Intercreditor Agreement, unless and until the Discharge of
First Lien Obligations has occurred, the First Lien Collateral Agent and the
First Lien Secured Parties shall have the sole and exclusive right, to the
extent permitted by the First Lien Documents and subject to the

 

14

--------------------------------------------------------------------------------


 

rights of the Grantors thereunder, to agree settlement at the written direction
of the Required Lender Representatives (as defined in the Collateral Agency
Agreement) for any insurance policy covering the Common Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, all proceeds of any such
policy and any such award if in respect of the Common Collateral shall be paid
(a) first, prior to the occurrence of the Discharge of First Lien Obligations,
to the First Lien Collateral Agent for the benefit of First Lien Secured Parties
pursuant to the terms of the First Lien Documents, (b) second, after the
occurrence of the Discharge of First Lien Obligations, to the Junior Lien
Collateral Agent for the benefit of the Junior Lien Secured Parties pursuant to
the terms of the applicable Junior Lien Documents and (c) third, if no Junior
Lien Obligations are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If the Junior Lien Collateral Agent or any Junior Lien
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, such proceeds shall
be segregated and held in trust for the benefit of the First Lien Collateral
Agent and it shall forthwith pay such proceeds over to the First Lien Collateral
Agent in accordance with the terms of Section 4.2.

 

5.3           Amendments to Junior Lien Security Documents.

 


(A)           SO LONG AS THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS NOT
OCCURRED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST LIEN COLLATERAL AGENT,
NO JUNIOR LIEN SECURITY DOCUMENT MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR ENTERED INTO TO THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION, OR THE TERMS OF ANY NEW JUNIOR LIEN SECURITY DOCUMENT, WOULD BE
PROHIBITED BY OR INCONSISTENT WITH ANY OF THE TERMS OF THIS AGREEMENT. THE
JUNIOR LIEN COLLATERAL AGENT AND EACH JUNIOR LIEN REPRESENTATIVE AGREE THAT EACH
APPLICABLE JUNIOR LIEN SECURITY DOCUMENT SHALL INCLUDE THE FOLLOWING LANGUAGE
(OR LANGUAGE TO SIMILAR EFFECT APPROVED BY THE FIRST LIEN COLLATERAL AGENT):


 

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the [Junior Lien Collateral Agent] pursuant to this
Agreement and the exercise of any right or remedy by the [Junior Lien Collateral
Agent] hereunder are subject to the limitations and provisions of the General
Intercreditor Agreement, dated as of February 22, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), Deutsche Bank Trust Company Americas, as First Lien Collateral
Agent, and Deutsche Bank AG Cayman Island Branch, as Junior Lien Collateral
Agent, and certain other persons party or that may become party thereto from
time to time, and consented to by Building Materials Corporation of America and
the Grantors identified therein. In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

 

In addition, the Junior Lien Collateral Agent and each Junior Lien
Representative, on behalf of the Junior Lien Secured Parties, agree that each
mortgage covering any Common Collateral shall contain such other language as the
First Lien Collateral Agent may reasonably request to reflect

 

15

--------------------------------------------------------------------------------


 

the subordination of such mortgage to the First Lien Document covering such
Common Collateral.

 


(B)           IN THE EVENT THAT THE FIRST LIEN COLLATERAL AGENT OR THE FIRST
LIEN SECURED PARTIES ENTER INTO ANY AMENDMENT, WAIVER OR CONSENT IN RESPECT OF
OR REPLACE ANY OF THE FIRST LIEN SECURITY DOCUMENTS FOR THE PURPOSE OF ADDING
TO, OR DELETING FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY
PROVISIONS OF, ANY FIRST LIEN SECURITY DOCUMENT OR CHANGING IN ANY MANNER THE
RIGHTS OF THE FIRST LIEN COLLATERAL AGENT, THE FIRST LIEN SECURED PARTIES, THE
COMPANY OR ANY OTHER GRANTOR THEREUNDER (INCLUDING THE RELEASE OF ANY LIENS IN
COMMON COLLATERAL IN ACCORDANCE WITH SECTION 5.1), THEN SUCH AMENDMENT, WAIVER
OR CONSENT SHALL APPLY AUTOMATICALLY TO ANY COMPARABLE PROVISION OF EACH
COMPARABLE JUNIOR LIEN SECURITY DOCUMENT WITHOUT THE CONSENT OF THE JUNIOR LIEN
COLLATERAL AGENT, ANY JUNIOR LIEN REPRESENTATIVE OR ANY JUNIOR LIEN SECURED
PARTY AND WITHOUT ANY ACTION BY THE JUNIOR LIEN COLLATERAL AGENT, ANY JUNIOR
LIEN REPRESENTATIVE, THE COMPANY OR ANY OTHER GRANTOR; PROVIDED THAT SUCH
AMENDMENT, WAIVER OR CONSENT DOES NOT MATERIALLY ADVERSELY AFFECT THE RIGHTS OF
THE JUNIOR LIEN SECURED PARTIES OR THE INTERESTS OF THE JUNIOR LIEN SECURED
PARTIES IN THE COMMON COLLATERAL IN A MANNER MATERIALLY DIFFERENT FROM THAT
AFFECTING THE RIGHTS OF THE FIRST LIEN SECURED PARTIES THEREUNDER OR THEREIN.
THE FIRST LIEN COLLATERAL AGENT SHALL GIVE WRITTEN NOTICE OF SUCH AMENDMENT,
WAIVER OR CONSENT (ALONG WITH A COPY THEREOF) TO THE JUNIOR LIEN COLLATERAL
AGENT; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
EFFECTIVENESS OF SUCH AMENDMENT WITH RESPECT TO THE PROVISIONS OF ANY JUNIOR
LIEN SECURITY DOCUMENT AS SET FORTH IN THIS SECTION 5.3(B).


 

5.4           Rights as Unsecured Creditors. Except as otherwise expressly set
forth in this Agreement, the Junior Lien Collateral Agent and the Junior Lien
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Company or any Subsidiary that has guaranteed the Junior Lien
Obligations in accordance with the terms of the applicable Junior Lien Documents
and applicable law. Nothing in this Agreement shall prohibit the receipt by the
Junior Lien Collateral Agent or any Junior Lien Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by the Junior Lien Collateral Agent, any Junior
Lien Representative or any Junior Lien Secured Party of rights or remedies as a
secured creditor in respect of Common Collateral or other collateral or
enforcement in contravention of this Agreement of any Lien in respect of Junior
Lien Obligations held by any of them or in any Insolvency or Liquidation
Proceeding. In the event the Junior Lien Collateral Agent, any Junior Lien
Representative or any Junior Lien Secured Party becomes a judgment lien creditor
or other secured creditor in respect of Common Collateral, First Lien Collateral
or other collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Junior Lien Obligations or otherwise, such judgment or
other lien shall be subordinated to the Liens securing First Lien Obligations on
the same basis as the other Liens securing the Junior Lien Obligations are so
subordinated to such Liens securing First Lien Obligations under this Agreement.

 

5.5           First Lien Collateral Agent as Gratuitous Bailee for Perfection.

 


(A)           THE FIRST LIEN COLLATERAL AGENT AGREES TO HOLD THE PLEDGED
COLLATERAL THAT IS PART OF THE COMMON COLLATERAL IN ITS POSSESSION OR CONTROL
(OR IN THE POSSESSION OR CONTROL OF ITS AGENTS OR BAILEES) AS GRATUITOUS BAILEE
FOR THE BENEFIT AND ON BEHALF OF THE JUNIOR

 

16

--------------------------------------------------------------------------------


 


 LIEN COLLATERAL AGENT AND EACH JUNIOR LIEN SECURED PARTY AND ANY ASSIGNEE
THEREOF SOLELY FOR THE PURPOSE OF PERFECTING THE SECURITY INTEREST GRANTED IN
SUCH PLEDGED COLLATERAL PURSUANT TO THE JUNIOR LIEN SECURITY DOCUMENTS, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS SECTION 5.5.


 


(B)           IN THE EVENT THAT THE FIRST LIEN COLLATERAL AGENT (OR ITS AGENT OR
BAILEES) HAS LIEN FILINGS AGAINST INTELLECTUAL PROPERTY THAT IS PART OF THE
COMMON COLLATERAL THAT ARE NECESSARY FOR THE PERFECTION OF LIENS IN SUCH COMMON
COLLATERAL, THE FIRST LIEN COLLATERAL AGENT AGREES TO ACT UNDER SUCH FILINGS AND
HOLD SUCH LIENS AS GRATUITOUS BAILEE FOR THE JUNIOR LIEN COLLATERAL AGENT AND
EACH JUNIOR LIEN SECURED PARTY AND ANY ASSIGNEE SOLELY FOR THE PURPOSE OF
PERFECTING THE SECURITY INTEREST GRANTED IN SUCH LIENS PURSUANT TO THE JUNIOR
LIEN SECURITY DOCUMENTS, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 5.5.


 


(C)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (INCLUDING
SECTIONS 3.1 AND 4.1), UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS
OCCURRED, THE FIRST LIEN COLLATERAL AGENT SHALL BE ENTITLED TO DEAL WITH THE
PLEDGED COLLATERAL IN ACCORDANCE WITH THE TERMS OF THE FIRST LIEN DOCUMENTS AS
IF THE LIENS UNDER THE JUNIOR LIEN DOCUMENTS DID NOT EXIST. THE RIGHTS OF THE
JUNIOR LIEN COLLATERAL AGENT AND THE JUNIOR LIEN SECURED PARTIES WITH RESPECT TO
SUCH PLEDGED COLLATERAL SHALL AT ALL TIMES BE SUBJECT TO THE TERMS OF THIS
AGREEMENT.


 


(D)           THE FIRST LIEN COLLATERAL AGENT SHALL HAVE NO OBLIGATION
WHATSOEVER TO ANY JUNIOR LIEN REPRESENTATIVE OR ANY JUNIOR LIEN SECURED PARTY TO
ASSURE THAT THE PLEDGED COLLATERAL IS GENUINE OR OWNED BY THE GRANTORS OR TO
PROTECT OR PRESERVE RIGHTS OR BENEFITS OF ANY PERSON OR ANY RIGHTS PERTAINING TO
THE COMMON COLLATERAL EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.5. THE
DUTIES OR RESPONSIBILITIES OF THE FIRST LIEN COLLATERAL AGENT UNDER THIS
SECTION 5.5 SHALL BE LIMITED SOLELY TO HOLDING THE PLEDGED COLLATERAL AS
GRATUITOUS BAILEE FOR THE BENEFIT AND ON BEHALF OF THE JUNIOR LIEN COLLATERAL
AGENT AND EACH JUNIOR LIEN SECURED PARTY FOR PURPOSES OF PERFECTING THE LIEN
HELD BY THE JUNIOR LIEN SECURED PARTIES.


 


(E)           THE FIRST LIEN COLLATERAL AGENT SHALL NOT HAVE BY REASON OF THE
JUNIOR LIEN DOCUMENTS OR THIS AGREEMENT OR ANY OTHER DOCUMENT A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY JUNIOR LIEN COLLATERAL AGENT OR ANY JUNIOR LIEN
SECURED PARTY AND EACH OF THE JUNIOR LIEN COLLATERAL AGENT, THE JUNIOR LIEN
REPRESENTATIVES AND THE JUNIOR LIEN SECURED PARTIES HEREBY WAIVE AND RELEASE THE
FIRST LIEN COLLATERAL AGENT FROM ALL CLAIMS AND LIABILITIES ARISING PURSUANT TO
THE FIRST LIEN COLLATERAL AGENT’S ROLE UNDER THIS SECTION 5.5, AS AGENT AND
GRATUITOUS BAILEE WITH RESPECT TO THE COMMON COLLATERAL.


 


(F)            UPON THE DISCHARGE OF FIRST LIEN OBLIGATIONS, THE FIRST LIEN
COLLATERAL AGENT SHALL (X) DELIVER TO THE JUNIOR LIEN COLLATERAL AGENT WRITTEN
NOTICE OF THE OCCURRENCE THEREOF (WHICH NOTICE MAY STATE THAT SUCH DISCHARGE OF
FIRST LIEN OBLIGATIONS IS SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING
SECTIONS 5.1(A)(Y), 5.6 AND 6.3) (IT BEING UNDERSTOOD THAT UNTIL THE DELIVERY OF
SUCH NOTICE TO THE JUNIOR LIEN COLLATERAL AGENT, THE JUNIOR LIEN COLLATERAL
AGENT SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE DISCHARGE OF FIRST LIEN
OBLIGATIONS OR REQUIRED TO TAKE ANY ACTIONS BASED ON SUCH DISCHARGE OF FIRST
LIEN OBLIGATIONS) AND (Y) DELIVER TO THE JUNIOR LIEN COLLATERAL AGENT, TO THE
EXTENT REQUIRED HEREUNDER AND THAT IT IS LEGALLY PERMITTED TO DO SO, THE
REMAINING PLEDGED COLLATERAL (IF ANY) TOGETHER WITH ANY NECESSARY ENDORSEMENTS
(OR OTHERWISE ALLOW THE JUNIOR LIEN COLLATERAL AGENT TO OBTAIN CONTROL OF SUCH
PLEDGED COLLATERAL) OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE
DIRECT. THE COMPANY

 

17

--------------------------------------------------------------------------------


 


AND EACH GRANTOR SHALL TAKE SUCH FURTHER ACTION AS IS REQUIRED TO EFFECTUATE THE
TRANSFER CONTEMPLATED HEREBY AND SHALL INDEMNIFY THE FIRST LIEN COLLATERAL AGENT
FOR LOSS OR DAMAGE SUFFERED BY THE FIRST LIEN COLLATERAL AGENT AS A RESULT OF
SUCH TRANSFER EXCEPT FOR LOSS OR DAMAGE SUFFERED BY THE FIRST LIEN COLLATERAL
AGENT AS A RESULT OF ITS OWN WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR BAD FAITH.
THE FIRST LIEN COLLATERAL AGENT HAS NO OBLIGATION TO FOLLOW INSTRUCTIONS FROM
THE JUNIOR LIEN COLLATERAL AGENT, ANY JUNIOR LIEN REPRESENTATIVE OR ANY JUNIOR
LIEN SECURED PARTY IN CONTRAVENTION OF THIS AGREEMENT.


 


(G)           NEITHER THE FIRST LIEN COLLATERAL AGENT NOR THE FIRST LIEN SECURED
PARTIES SHALL BE REQUIRED TO MARSHAL ANY PRESENT OR FUTURE COLLATERAL SECURITY
FOR THE COMPANY’S OR ITS SUBSIDIARIES’ OBLIGATIONS TO THE FIRST LIEN COLLATERAL
AGENT OR THE FIRST LIEN SECURED PARTIES UNDER THE CREDIT AGREEMENT OR THE FIRST
LIEN DOCUMENTS OR ANY ASSURANCE OF PAYMENT IN RESPECT THEREOF OR TO RESORT TO
SUCH COLLATERAL SECURITY OR OTHER ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER,
AND ALL OF THEIR RIGHTS IN RESPECT OF SUCH COLLATERAL SECURITY OR ANY ASSURANCE
OF PAYMENT IN RESPECT THEREOF SHALL BE CUMULATIVE AND IN ADDITION TO ALL OTHER
RIGHTS, HOWEVER EXISTING OR ARISING.


 


(H)           NOTWITHSTANDING THE FOREGOING, THE FIRST LIEN COLLATERAL AGENT
SHALL NOT HAVE ANY OBLIGATION, DUTY OR RESPONSIBILITY TO ANY JUNIOR LIEN SECURED
PARTY OR ANY OTHER PERSON TO POSSESS OR CONTROL (DIRECTLY OR INDIRECTLY), AS
BAILEE, AGENT OR OTHERWISE, ANY REVOLVER COLLATERAL AT ANY TIME PRIOR TO THE
TIME THAT THE REVOLVER COLLATERAL AGENT HAS DELIVERED SUCH REVOLVER COLLATERAL
TO THE FIRST LIEN COLLATERAL AGENT OR HAS DELIVERED SUCH DOCUMENTS AND
ENDORSEMENTS AS THE FIRST LIEN COLLATERAL AGENT REASONABLY REQUESTS TO ENABLE
THE FIRST LIEN COLLATERAL AGENT TO OBTAIN CONTROL OF SUCH REVOLVER COLLATERAL,
IN EACH CASE IN CONNECTION WITH A DISCHARGE OF REVOLVER OBLIGATIONS (AS DEFINED
IN THE REVOLVER INTERCREDITOR AGREEMENT). UPON THE FIRST LIEN COLLATERAL AGENT’S
RECEIPT OF SUCH REVOLVER COLLATERAL OR ITS OBTAINING CONTROL THEREOF, IN EACH
CASE AS REASONABLY DETERMINED BY THE FIRST LIEN COLLATERAL AGENT, THE PROVISIONS
OF SECTIONS 5.5(A), (B), (D) AND (F) SHALL APPLY WITH RESPECT THERETO TO THE
EXTENT SUCH REVOLVER COLLATERAL CONSTITUTES PLEDGED COLLATERAL.


 

5.6           No Release if Event of Reinstatement. If at any time in connection
with or after the Discharge of First Lien Obligations the Company either in
connection therewith or thereafter enters into any Refinancing of any First Lien
Document evidencing a First Lien Obligation, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, the First Lien Documents and the Junior Lien Documents, and
the obligations under such Refinancing shall automatically be treated as First
Lien Obligations for all purposes of this Agreement (a “Reinstatement”),
including for purposes of the Lien priorities and rights in respect of Common
Collateral set forth herein, the related documents shall be treated as First
Lien Documents for all purposes of this Agreement and the first lien collateral
agent under such Refinanced First Lien Documents shall be First Lien Collateral
Agent for all purposes of this Agreement. Upon receipt of a notice stating that
the Company has entered into a new First Lien Document (which notice shall
include the identity of the new collateral agent, such agent, the “New Agent”),
the Junior Lien Collateral Agent and each Junior Lien Representative shall
promptly (at the expense of the Company) (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Agent shall reasonably request in order to confirm to the
New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent the Pledged Collateral together with any

 

18

--------------------------------------------------------------------------------


 

necessary endorsements (or otherwise allow the New Agent to obtain possession or
control of such Pledged Collateral). The Junior Lien Collateral Agent shall not
be charged with knowledge of such Reinstatement until it receives written notice
from the First Lien Collateral Agent, New Agent or the Company of the occurrence
of such Reinstatement.

 

SECTION 6. Insolvency or Liquidation Proceedings.

 

6.1         Financing Issues.   The Junior Lien Collateral Agent, each Junior
Lien Representative and each other Junior Lien Secured Party agree that if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding:

 


(A)           IF THE FIRST LIEN COLLATERAL AGENT SHALL DESIRE TO PERMIT THE USE
OF CASH COLLATERAL OR TO PERMIT THE COMPANY OR ANY OTHER GRANTOR TO OBTAIN
FINANCING UNDER SECTION 363 OR SECTION 364 OF THE BANKRUPTCY CODE OR ANY SIMILAR
PROVISION IN ANY BANKRUPTCY LAW (“DIP FINANCING”), INCLUDING IF SUCH DIP
FINANCING IS SECURED BY LIENS SENIOR IN PRIORITY TO THE LIENS SECURING JUNIOR
LIEN OBLIGATIONS, THEN THE JUNIOR LIEN COLLATERAL AGENT, FOR ITSELF AND ON
BEHALF OF EACH JUNIOR LIEN REPRESENTATIVE AND EACH APPLICABLE JUNIOR LIEN
SECURED PARTY, AGREES THAT IT WILL RAISE NO OBJECTION TO, AND WILL NOT SUPPORT
ANY OBJECTION TO, AND WILL NOT OTHERWISE CONTEST SUCH USE OF CASH COLLATERAL OR
DIP FINANCING AND WILL NOT REQUEST ADEQUATE PROTECTION OR ANY OTHER RELIEF IN
CONNECTION THEREWITH (EXCEPT TO THE EXTENT PERMITTED BY SECTION 6.2) AND, TO THE
EXTENT THE LIENS SECURING THE FIRST LIEN OBLIGATIONS ARE SUBORDINATED OR PARI
PASSU WITH SUCH DIP FINANCING, WILL SUBORDINATE ITS LIENS IN THE COMMON
COLLATERAL AND ANY OTHER COLLATERAL TO SUCH DIP FINANCING (AND ALL OBLIGATIONS
RELATING THERETO) ON THE SAME BASIS AS THE OTHER LIENS SECURING THE JUNIOR LIEN
OBLIGATIONS ARE SO SUBORDINATED TO LIENS SECURING FIRST LIEN OBLIGATIONS;


 


(B)           NONE OF THEM WILL OBJECT TO, OR OTHERWISE CONTEST (OR SUPPORT ANY
OTHER PERSON CONTESTING), ANY MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR FROM
ANY INJUNCTION AGAINST FORECLOSURE OR ENFORCEMENT IN RESPECT OF FIRST LIEN
OBLIGATIONS MADE BY THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST LIEN SECURED
PARTY;


 


(C)           NONE OF THEM WILL OBJECT TO, OR OTHERWISE CONTEST (OR SUPPORT ANY
OTHER PERSON CONTESTING), ANY ORDER RELATING TO A SALE OF ASSETS OF THE COMPANY
OR ANY GRANTOR FOR WHICH THE FIRST LIEN COLLATERAL AGENT HAS CONSENTED THAT
PROVIDES, TO THE EXTENT THAT SALE IS TO BE FREE AND CLEAR OF LIENS, THAT THE
LIENS SECURING THE FIRST LIEN OBLIGATIONS AND THE JUNIOR LIEN OBLIGATIONS WILL
ATTACH TO THE PROCEEDS OF THE SALE ON THE SAME BASIS OF PRIORITY AS THE EXISTING
LIENS IN ACCORDANCE WITH THIS AGREEMENT;


 


(D)           NONE OF THEM WILL SEEK RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER
STAY IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF THE COMMON
COLLATERAL, FIRST LIEN COLLATERAL OR ANY OTHER COLLATERAL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE FIRST LIEN COLLATERAL AGENT;


 


(E)           NONE OF THEM WILL OBJECT TO, OR OTHERWISE CONTEST (OR SUPPORT ANY
OTHER PERSON CONTESTING), (I) ANY REQUEST BY THE FIRST LIEN COLLATERAL AGENT OR
ANY FIRST LIEN SECURED PARTY FOR ADEQUATE PROTECTION OR (II) ANY OBJECTION BY
THE FIRST LIEN COLLATERAL AGENT OR

 

19

--------------------------------------------------------------------------------


 


ANY FIRST LIEN SECURED PARTY TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED
ON THE FIRST LIEN COLLATERAL AGENT’S OR SUCH FIRST LIEN SECURED PARTY’S CLAIMING
A LACK OF ADEQUATE PROTECTION;


 


(F)            NONE OF THEM WILL ASSERT OR ENFORCE ANY CLAIM UNDER
SECTION 506(C) OF THE BANKRUPTCY CODE SENIOR TO OR ON A PARITY WITH THE LIENS
SECURING THE FIRST LIEN OBLIGATIONS FOR COSTS OR EXPENSES OF PRESERVING OR
DISPOSING OF ANY COMMON COLLATERAL OR FIRST LIEN COLLATERAL;


 


(G)           NONE OF THEM WILL OPPOSE OR OTHERWISE CONTEST (OR SUPPORT ANY
PERSON CONTESTING) ANY LAWFUL EXERCISE BY THE FIRST LIEN COLLATERAL AGENT OR ANY
FIRST LIEN SECURED PARTY OF THE RIGHT TO CREDIT BID FIRST LIEN OBLIGATIONS AT
ANY SALE OF COMMON COLLATERAL OR FIRST LIEN COLLATERAL; AND


 


(H)           NONE OF THEM WILL CHALLENGE (OR SUPPORT ANY OTHER PERSON
CHALLENGING) THE VALIDITY, ENFORCEABILITY, PERFECTION OR PRIORITY OF THE FIRST
PRIORITY LIENS ON COMMON COLLATERAL OR FIRST LIEN COLLATERAL (AND THE FIRST LIEN
COLLATERAL AGENT AND THE FIRST LIEN SECURED PARTIES AGREE NOT TO CHALLENGE THE
VALIDITY, ENFORCEABILITY, PERFECTION OR PRIORITY OF THE LIENS IN FAVOR OF THE
JUNIOR LIEN COLLATERAL AGENT AND EACH OTHER JUNIOR LIEN SECURED PARTY ON THE
COMMON COLLATERAL).


 

6.2           Adequate Protection. The Junior Lien Collateral Agent, each Junior
Lien Representative and each other Junior Lien Secured Party agree that it will
not file or prosecute in any Insolvency or Liquidation Proceeding any motion for
adequate protection (or any comparable request for relief) based upon their
respective security interests in the Common Collateral, except that:

 

(1)           any of them may freely seek and obtain relief granting a junior
Lien coextensive in all respects with, but subordinated to, all Liens granted in
the Insolvency or Liquidation Proceeding to, or for the benefit of, the First
Lien Secured Parties (and the First Lien Collateral Agent and the First Lien
Secured Parties agree not to object to the granting of such a junior Lien); and

 

(2)           any of them may freely seek and obtain any relief upon a motion
for adequate protection (or any comparable relief), without any condition or
restriction whatsoever, at any time after the Discharge of First Lien
Obligations.

 

6.3           Preference Issues.   If any First Lien Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of the Company or any other Grantor (or any trustee,
receiver or similar person therefor), because the payment of such amount was
declared to be fraudulent or preferential in any respect or for any other
reason, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then as among the parties
hereto, the First Lien Obligations shall be deemed to be reinstated to the
extent of such Recovery and to be outstanding as if such payment had not
occurred and such First Lien Secured Party shall be entitled to a reinstatement
of First Lien Obligations with respect to all such recovered amounts and shall
have all rights hereunder. If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not

 

20

--------------------------------------------------------------------------------


 

diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Any Common Collateral or First Lien Collateral or proceeds
thereof received by any Junior Lien Secured Party prior to the time of such
Recovery shall be deemed to have been received prior to the Discharge of First
Lien Obligations and subject to the provisions of Section 4.2.

 

6.4           Application.   This Agreement shall be applicable prior to and
after the commencement of any Insolvency or Liquidation Proceeding. All
references herein to any Grantor shall apply to any trustee for such Person and
such Person as debtor in possession. The relative rights as to the Common
Collateral and other collateral and proceeds thereof shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
Grantor.

 

6.5           Reorganization Securities.   If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Junior Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Junior Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

6.6         Post-Petition Interest.

 

(a)           Neither the Junior Lien Collateral Agent nor any Junior Lien
Secured Party shall oppose or seek to challenge any claim by the First Lien
Collateral Agent or any First Lien Secured Party for allowance in any Insolvency
or Liquidation Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses.

 

(b)           Neither the First Lien Collateral Agent nor any other First Lien
Secured Party shall oppose or seek to challenge any claim by the Junior Lien
Collateral Agent or any Junior Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Junior Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
in favor of the Junior Lien Secured Parties on the Common Collateral (after
taking into account the Lien in favor of the First Lien Secured Parties).

 

6.7           Nature of Obligations; Post-Petition Interest. The Junior Lien
Collateral Agent and each Junior Lien Representative, on behalf of the Junior
Lien Secured Parties, hereby acknowledges and agrees that (i) the Junior Lien
Secured Parties’ claims against the Company and/or any Grantor in respect of the
Common Collateral constitute junior claims separate and apart (and of a
different class) from the senior claims of the First Lien Secured Parties
against the Company and the Grantor in respect of the Common Collateral,
(ii) the First Lien Obligations include all interest that accrues after the
commencement of any Insolvency or Liquidation Proceeding of the Company or any
Grantor at the rate provided for in the applicable First Lien Documents
governing the same, whether or not a claim for post-petition interest is allowed
or allowable in any such Insolvency or Liquidation Proceeding and (iii) this
Agreement constitutes a “subordination agreement” under Section 510 of the
Bankruptcy Code. To further effectuate the intent of the parties as provided in
the immediately preceding sentence, if it is held that the

 

21

--------------------------------------------------------------------------------


 

claims against the Company or any Grantor in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior claims), then the Junior Lien Collateral Agent and each Junior Lien
Representative, on behalf of the Junior Lien Secured Parties, hereby
acknowledges and agrees that all distributions pursuant to Section 4.1 or
otherwise shall be made as if there were separate classes of senior and junior
secured claims against the Company and the Grantors in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Junior Lien Collateral Agent on behalf of the Junior Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest at the relevant contract rate (even though such claims may or may not
be allowed in whole or in part in the respective Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Junior Lien Collateral Agent, on behalf of the Junior Lien Secured Parties, with
the Junior Lien Collateral Agent, on behalf of the Junior Lien Secured Parties,
hereby acknowledging and agreeing to turn over to the holders of the First Lien
Obligations all amounts otherwise received or receivable by them to the extent
needed to effectuate the intent of this sentence even if such turnover of
amounts has the effect of reducing the amount of the claim of the Junior Lien
Secured Parties).

 

6.8           Proofs of Claim.   Subject to the limitations set forth in this
Agreement, the First Lien Collateral Agent may file proofs of claim and other
pleadings and motions with respect to any First Lien Obligations, any Junior
Lien Obligations or the Common Collateral in any Insolvency or Liquidation
Proceeding. If a proper proof of claim has not been filed in the form required
in such Insolvency or Liquidation Proceeding at least ten (10) days prior to the
expiration of the time for filing thereof, the First Lien Collateral Agent shall
have the right (but not the duty) to file an appropriate claim for and on behalf
of the Junior Lien Secured Parties with respect to any of the Junior Lien
Obligations or any of the Common Collateral. In furtherance of the foregoing,
the Junior Lien Collateral Agent hereby appoints the First Lien Collateral Agent
as its attorney-in-fact, with full authority in the place and stead of the
Junior Lien Collateral Agent and full power of substitution and in the name of
the Junior Lien Secured Parties or otherwise, to execute and deliver any
document or instrument that the First Lien Collateral Agent is required or
permitted to deliver pursuant to this Section 6.8, such appointment being
coupled with an interest and irrevocable.

 

6.9           Plan of Reorganization.   Without limiting the generality of any
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the First Lien Collateral Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization dismissed and any
such support of any Non-Conforming Plan of Reorganization withdrawn.

 

SECTION 7. Reliance; Waivers; etc.

 

7.1           Reliance. The consent by the First Lien Secured Parties to the
execution and delivery of the Junior Lien Documents to which the First Lien
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the First Lien Secured Parties to
the Company or any Subsidiary shall be deemed

 

22

--------------------------------------------------------------------------------


 

to have been given and made in reliance upon this Agreement. The Junior Lien
Collateral Agent and each Junior Lien Representative, on behalf of itself and
each applicable Junior Lien Secured Party, acknowledges that it and the
applicable Junior Lien Secured Parties have, independently and without reliance
on the First Lien Collateral Agent or any First Lien Secured Parties, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the applicable Junior Lien Document, this
Agreement and the transactions contemplated hereby and thereby and they will
continue to make their own credit decision in taking or not taking any action
under the applicable Junior Lien Document or this Agreement.

 

7.2         No Warranties or Liability.   The Junior Lien Collateral Agent, on
behalf of itself and each Junior Lien Secured Party, acknowledges and agrees
that neither the First Lien Collateral Agent nor any First Lien Secured Parties
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Documents, the ownership of any Common
Collateral or the perfection or priority of any Liens thereon. The First Lien
Secured Parties will be entitled to manage and supervise their respective loans,
notes and extensions of credit under the First Lien Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate, and
the First Lien Secured Parties may manage their loans, notes and extensions of
credit without regard to any rights or interests that the Junior Lien Collateral
Agent, any Junior Lien Representatives or any of the Junior Lien Secured Parties
have in the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the First Lien Collateral Agent nor any First Lien Secured
Parties shall have any duty to the Junior Lien Collateral Agent, any Junior Lien
Representative or any Junior Lien Secured Party to act or refrain from acting in
a manner that allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with the Company or any Subsidiary
thereof (including the Junior Lien Documents), regardless of any knowledge
thereof that they may have or be charged with. Except as expressly set forth in
this Agreement, the First Lien Collateral Agent, the First Lien Secured Parties,
the Junior Lien Collateral Agent and the Junior Lien Secured Parties have not
otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectibility of any
of the Junior Lien Obligations, the First Lien Obligations or any guarantee or
security which may have been granted to any of them in connection therewith,
(b) the Company’s title to or right to transfer any of the Common Collateral or
(c) any other matter except as expressly set forth in this Agreement.

 

7.3         Obligations Unconditional.   All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Secured
Parties, and the Junior Lien Collateral Agent and the Junior Lien Secured
Parties, respectively, hereunder shall remain in full force and effect
irrespective of:

 

(a)           any lack of validity or enforceability of any First Lien Documents
or any Junior Lien Documents;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Lien Obligations or Junior Lien
Obligations, or any

 

23

--------------------------------------------------------------------------------


 

amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other First Lien Document or of the terms of the Indenture or
any other Junior Lien Document;

 

(c)           any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Junior Lien Obligations or any guarantee thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Obligations or the Junior Lien Obligations in respect of this
Agreement.

 

SECTION 8. Miscellaneous.

 

8.1           Conflicts.   Subject to Section 8.19, in the event of any conflict
between the provisions of this Agreement and the provisions of any First Lien
Document or any Junior Lien Document, the provisions of this Agreement shall
govern.

 

8.2           Continuing Nature of This Agreement; Severability. Subject to
Section 5.1(a)(y), Section 5.6 and Section 6.3, this Agreement shall continue to
be effective until the Discharge of First Lien Obligations shall have occurred
or such later time as all the obligations in respect of the Junior Lien
Obligations shall have been paid in full. This is a continuing agreement of lien
subordination and the First Lien Secured Parties may continue, at any time and
without notice to the Junior Lien Collateral Agent or any Junior Lien Secured
Party, to extend credit and other financial accommodations and lend monies to or
for the benefit of the Company or any other Grantor constituting First Lien
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

8.3           Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Junior Lien Collateral Agent or the
First Lien Collateral Agent shall be deemed to be made unless the same shall be
in writing signed by or on behalf of the First Lien Collateral Agent and the
Junior Lien Collateral Agent or their respective authorized agents, and
consented to in writing by the Company, and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.
Notwithstanding anything in this Section 8.3 to the contrary, this Agreement may
be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of First Lien Collateral Agent, any First Lien
Secured Party, the Junior Lien Collateral Agent, any Junior Lien Representative
or any Junior Lien Secured

 

24

--------------------------------------------------------------------------------


 

Party to (i) provide for a replacement First Lien Collateral Agent in accordance
with the First Lien Documents, provide for a replacement Junior Lien Collateral
Agent in accordance with the Junior Lien Documents and/or secure additional
extensions of credit or add other parties holding First Lien Obligations or
Junior Lien Obligations to the extent such Indebtedness does not expressly
violate the First Lien Documents or the Junior Lien Documents and (ii) in the
case of such additional Junior Lien Obligations, (a) establish that the Lien on
the Common Collateral securing such Junior Lien Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First Lien Obligations (at least to the same extent as (taken together as a
whole) the Liens on Common Collateral in favor of the Junior Lien Obligations
are junior and subordinate to the Liens on Common Collateral in favor of the
First Lien Obligations pursuant to this Agreement immediately prior to the
incurrence of such additional Junior Lien Obligations) and (b) provide to the
holders of such Junior Lien Obligations (or any agent or trustee thereof) the
comparable rights and benefits (including any improved rights and benefits that
have been consented to by the First Lien Collateral Agent) as are provided to
the Junior Lien Secured Parties under this Agreement. Such amendments adding
additional agents may be accomplished by delivering to the First Lien Collateral
Agent and the Junior Lien Collateral Agent an “Additional Party Addendum” hereto
substantially in the form of Exhibit A hereto, accompanied by an Officers’
Certificate referred to below. Any such additional party and agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not expressly violate the Credit Agreement, the other First
Lien Documents, the Bridge Loan Agreement, the other Junior Lien Documents and
this Agreement if such determination is set forth in an Officers’ Certificate
delivered to such party, the First Lien Collateral Agent and the Junior Lien
Collateral Agent. For the avoidance of doubt, unless otherwise agreed to among
the Junior Lien Secured Parties, the Junior Lien Collateral Agent shall for all
purposes hereof act at the direction of the Junior Lien Secured Parties holding
a majority of then outstanding Junior Lien Obligations.

 

8.4           Information Concerning Financial Condition of the Company and the
Subsidiaries.   The First Lien Collateral Agent, the First Lien Secured Parties,
the Junior Lien Collateral Agent, each Junior Lien Representative and the Junior
Lien Secured Parties shall each be responsible for keeping themselves informed
of (a) the financial condition of the Company and the Subsidiaries and all
endorsers and/or guarantors of the First Lien Obligations or the Junior Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Junior Lien Obligations. The First Lien
Collateral Agent, the First Lien Secured Parties, the Junior Lien Collateral
Agent, each Junior Lien Representative and the Junior Lien Secured Parties shall
have no duty to advise any other party hereunder of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event that the First Lien Collateral Agent, any First Lien Secured Party, the
Junior Lien Collateral Agent, any Junior Lien Representative or any Junior Lien
Secured Party, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Collateral Agent, the First Lien Secured Parties, the
Junior Lien Collateral Agent, the Junior Lien Representatives and the Junior
Lien Secured Parties shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any

 

25

--------------------------------------------------------------------------------


 

information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

8.5           Subrogation.   The Junior Lien Collateral Agent and each Junior
Lien Representative, on behalf of itself and each applicable Junior Lien Secured
Party, hereby waives any rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of First Lien Obligations has occurred.

 

8.6           Application of Payments.   Except as otherwise provided herein,
all payments received by the First Lien Secured Parties may be applied, reversed
and reapplied, in whole or in part, to such part of the First Lien Obligations
by the First Lien Secured Parties, in a manner consistent with the terms of the
First Lien Documents. Except as otherwise provided herein, the Junior Lien
Collateral Agent and each Junior Lien Representative, on behalf of itself and
each applicable Junior Lien Secured Party, assents to any such extension or
postponement of the time of payment of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

 

8.7           Consent to Jurisdiction; Waivers.   The parties hereto consent to
the jurisdiction of any state or federal court located in New York, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.8 for such party. Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

 

8.8           Notices. All notices to the First Lien Secured Parties and the
Junior Lien Secured Parties permitted or required under this Agreement may be
sent to the Junior Lien Collateral Agent, the First Lien Collateral Agent or the
Junior Lien Collateral Agent, respectively, as provided in the Credit Agreement,
the other relevant First Lien Document, the Bridge Loan Agreement or the other
relevant Junior Lien Document, as applicable. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or electronic mail or upon receipt via U.S. mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto shall be asset forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

 

26

--------------------------------------------------------------------------------

 

8.9           Further Assurances.   The Junior Lien Collateral Agent, on behalf
of itself and each Junior Lien Secured Party, and the First Lien Collateral
Agent, on behalf of itself and each First Lien Secured Party, agrees that each
of them shall take such further action and shall execute and deliver to the
First Lien Collateral Agent and the First Lien Secured Parties such additional
documents and instruments (in recordable form, if requested) as the First Lien
Collateral Agent or the First Lien Secured Parties may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.

 

8.10         Governing Law.   This Agreement has been delivered and accepted at
and shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

8.11         Binding on Successors and Assigns.   This Agreement shall be
binding upon the First Lien Collateral Agent, the First Lien Secured Parties,
the Junior Lien Collateral Agent, the Junior Lien Representatives, the Junior
Lien Secured Parties, the Company, the Company’s Subsidiaries consenting hereto
and their respective permitted successors and assigns.

 

8.12         Specific Performance. The First Lien Collateral Agent may demand
specific performance of this Agreement. The Junior Lien Collateral Agent, on
behalf of itself and each Junior Lien Secured Party, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the First Lien Collateral Agent.

 

8.13         Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

8.14         Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or “pdf” file thereof, each of
which shall be an original and all of which shall together constitute one and
the same document.

 

8.15         Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the First Lien Secured Parties. The Junior Lien Collateral Agent and each
Junior Lien Representative represents and warrants that this Agreement is
binding upon the Junior Lien Secured Parties.

 

8.16         No Third Party Beneficiaries; Successors and Assigns. This
Agreement and the rights and benefits hereof shall inure to the benefit of, and
be binding upon, each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of, and be binding upon, the
holders of First Lien Obligations and Junior Lien Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

8.17         Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to the Company or

 

27

--------------------------------------------------------------------------------


 

any other Grantor shall include the Company or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

8.18         First Lien Collateral Agent and Junior Lien Collateral Agent.  It
is understood and agreed that (a) DBTCA is entering into this Agreement in its
capacity as collateral agent under the First Lien Security Agreement and the
Collateral Agency Agreement and the provisions of Section 6 of the Collateral
Agency Agreement applicable to the collateral agent thereunder shall also apply
to the First Lien Collateral Agent hereunder, (b) Deutsche Bank Cayman is
entering in this Agreement in its capacity as administrative agent and
collateral agent under the Bridge Loan Agreement, and the provisions of
Article 7 of the Bridge Loan Agreement applicable to the administrative agent
and collateral agent thereunder shall also apply to the Junior Lien Collateral
Agent hereunder.

 

8.19         Relative Rights.   Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.3(b)), nothing in
this Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement or any other First Lien Document, or the
Bridge Loan Agreement or any other Junior Lien Document or permit the Company or
any Subsidiary to take any action, or fail to take any action, to the extent
such action or failure would otherwise constitute a breach of, or default under,
the Credit Agreement or any other First Lien Documents or the Bridge Loan
Agreement or any other Junior Lien Documents, (b) change the relative priorities
of the First Lien Obligations or the Liens granted under the First Lien
Documents on the Common Collateral (or any other assets) as among the First Lien
Secured Parties, (c) otherwise change the relative rights of the First Lien
Secured Parties in respect of the Common Collateral as among such First Lien
Secured Parties or (d) obligate the Company or any Subsidiary to take any
action, or fail to take any action, if taking or failing to take such action, as
the case may be, would otherwise constitute a breach of, or default under, the
Credit Agreement or any other First Lien Document or the Indenture or any other
Junior Lien Document.

 

8.20         References.   Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the First Lien Document or Junior Lien Document
(including any definition contained therein) shall be deemed to be a reference
to such Section, clause, paragraph, definition or other provision as in effect
on the date of this Agreement; provided that any reference to any such Section,
clause, paragraph or other provision shall refer to such Section, clause,
paragraph or other provision of the applicable First Lien Document or Junior
Lien Document, as applicable (including any definition contained therein), as
amended or modified from time to time if such amendment or modification has been
made in accordance with the applicable First Lien Document or Junior Lien
Document.

 

8.21         Intercreditor Agreements.   Notwithstanding anything to the
contrary contained in this Agreement, each party hereto agrees that the Junior
Lien Secured Parties (as among themselves) may enter into intercreditor
agreements (or similar arrangements) governing the rights, benefits and
privileges as among the Junior Lien Secured Parties in respect of the Common
Collateral, this Agreement and the other Junior Lien Documents, including as to
application of proceeds of the Common Collateral, voting rights, control of the
Common

 

28

--------------------------------------------------------------------------------


 

Collateral and waivers with respect to the Common Collateral, in each case so
long as the terms thereof do not violate or conflict with the provisions of this
Agreement or the Indenture Documents. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other First Lien Security Document or Junior Lien
Security Document, and the provisions of this Agreement and the other First Lien
Security Documents and Junior Lien Security Documents shall remain in full force
and effect in accordance with the terms hereof and thereof (as such provisions
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof and thereof, including to give effect to any
intercreditor agreement (or similar arrangement)). The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties on the one hand and the Junior Lien
Secured Parties on the other hand. None of the Company, any Grantor or any
Subsidiary of the Company or any other creditor thereof shall have any rights
hereunder. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor to pay the First Lien
Obligations and the Junior Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

 

8.22         Acknowledgement.   Each of the parties hereto acknowledges that the
Revolver Collateral is subject in all respects to the provisions of the Revolver
Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
liens and security interests granted to the First Lien Collateral Agent pursuant
to this Agreement and the exercise of any right or remedy by the First Lien
Collateral Agent hereunder are subject to the limitations and provisions of the
Revolver Intercreditor Agreement. In the event of any conflict between the terms
of the Revolver Intercreditor Agreement and the terms of this Agreement, the
terms of the Revolver Intercreditor Agreement shall govern and control.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as First Lien Collateral Agent

 

 

 

 

 

 

 

 

By:

 /Kerry Warwicker/

 

 

Name: Kerry Warwicker

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By:

 /Randy Kahn/

 

 

Name: Randy Kahn

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, as Junior Lien Collateral Agent

 

 

 

 

 

 

 

 

By:

 /Marguerite Sutton/

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

 /Carin Keegan/

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

--------------------------------------------------------------------------------
